DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 10, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tao (CN 1611110 A).
Regarding claim 1, Tao discloses a net cage floating arrangement for breeding fish and shellfish, the arrangement comprising: 
an elongated cylinder element (Fig. 1, body-center pontoon 8), defining an inside volume arranged vertically central and extending from a top surface to a bottom surface of the floating arrangement when the floating arrangement is in use (Fig. 1, the body-center pontoon 8 extends from a bottom surface to a top surface), and a framework attached to, and extending radially outwardly from, the cylinder element (Fig. 4, the frame extends radially from the pontoon) and configured to define a cage for the fish and shellfish around the cylinder element (Abstract, line 1: “The present invention is aimed at designing a net cage for fish culture”), wherein the cylinder element is arranged in a center of the cage formed by the framework (Fig. 4, body-center pontoon 8 is in the center of the framework), wherein the framework comprises a plurality of wall sections, and wherein the cage is defined by the plurality of wall sections and netting extending between the plurality of wall sections (Abstract, lines 1-8: “Said structure is characterized by that a central buoyancy float of set on the horizontal direction, two rows of supporting bars are hinged with said central buoyancy float, several weft ropes are one-by-one connected with top portions of the said supporting bars so as to form the form of ring, several warp ropes are connected to the top portions of supporting bars from one end of central buoyancy float, then are connected to another end of said central buoyancy float, the net pieces can be successively connected with the frame enclosed by warp ropes and weft ropes to form a closed form”).
However, Tao does not explicitly state that the cylinder element is configured with a buoyancy that constitutes a main portion of the buoyancy of the floating arrangement, wherein the cylinder element is configured with a weight that constitutes a main portion of the weight of the floating arrangement. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cylinder element constitute a majority of the weight and buoyancy of the floating arrangement because the center of mass being located at the geometric center would provide for better stability, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Tao as modified discloses the claimed invention in addition to a mass center of the floating arrangement is arranged at the cylinder element (Fig. 1, body-center pontoon 8 is at the geometric center of the cage) and the bottom surface of the floating arrangement comprises a flat face of the cylinder element (Fig. 1, the end of the pontoon 8 is visible flat).
	Regarding claim 4, Tao as modified discloses the claimed invention except for the cylinder element is configured with a weight that constitutes equal to or more than 60% of the weight of the floating arrangement. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cylinder element constitute a 60% of the weight of the floating arrangement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 8, Tao as modified discloses the claimed invention in addition to the cylinder element further comprises a control room comprising a control unit for controlling the means for treatment of the fish and shellfish (Pg. 3, Para 12, lines 6-8: “The ups and downs can sink in the face of heavy winds or red tides to avoid the effects of wind and waves. In addition, the fish culture cage of the present invention is also provided with a gas water control chamber ln the support rod and the annular member so that it can also be turned over on the water surface to clean the mesh”).
	Regarding claim 10, Tao as modified discloses the claimed invention in addition to the framework is configured to form a bottom surface of the cage (Fig. 1, The bottom surface comprises the netting) and the cylinder element is arranged extending at least to the bottom surface (Fig. 1, the pontoon 8 extends to the bottom of the apparatus).
Regarding claim 19, Tao as modified discloses the claimed invention in addition to a framework that comprises wall sections and netting extending between the wall sections (Abstract, lines 1-8: “Said structure is characterized by that a central buoyancy float of set on the horizontal direction, two rows of supporting bars are hinged with said central buoyancy float, several weft ropes are one-by-one connected with top portions of the said supporting bars so as to form the form of ring, several warp ropes are connected to the top portions of supporting bars from one end of central buoyancy float, then are connected to another end of said central buoyancy float, the net pieces can be successively connected with the frame enclosed by warp ropes and weft ropes to form a closed form”).
Regarding claim 20, Tao as modified discloses the claimed invention in addition to the framework comprises wall sections extending slanted in respect to the extension of the cylinder elements from a rim of the formed cage to the cylinder element (Fig. 1, the framework tapers down as it extends towards the bottom of the cylinder).
Regarding claim 21, Tao as modified discloses use of a floating arrangement according to claim 1 (The net cage is used for aquaculture).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (CN 1611110 A) in view of Alevy (US Pub. 2017/0094950 A1).
Regarding claim 5, Tao as modified discloses the claimed invention except for as taught by Alevy, a means for treatment of the fish and shellfish (Pg. 1, [0001], lines 1-5: “ultrasonic treatment for fish and particularly salmon farm applications which is equally effective on sea lice at each life stage of the sea lice-for sea lice attached to the salmon as well as free swimming sea lice in the salmon pen.”).
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder of Tao to include the treatment means of Alevy. Doing so would ensure the health of the fish.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (CN 1611110 A) in view of Han (US Pub. 2013/0284105 A1), Alevy (US Pub. 2017/0094950 A1), Naess (US Pub. 2015/0359206 A1), Robitaille (US Pub. 2013/0273599 A1), Egge (US Pub. 2016/0330943 A1), and Mood (US Pub. 2016/0244130 A1).
Regarding claim 6, Tao as modified discloses the claimed invention except for as taught by Alevy, an arrangement for treatment of infections of the fish and shellfish (Pg. 1, [0006], lines 1-4: “In order to effectively treat ballast water, as required, a disinfection organism treatment device has been developed and is being utilized to eliminate noxious aquatic organisms”).
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder of Tao to include the arrangement for treatment of infections as taught by Alevy to improve fish yield.
Tao as modified does not disclose as taught by Han, an arrangement for providing feed into the cage (Pg. 1, [0006], lines 9-10: “a feed transfer device transferring the feed discharged through an outlet of the storage tank”), and an arrangement for storing feed (Pg. 1, [0006], lines 7-9: “a storage tank installed inside the marine base facility to store feed to be supplied to the underwater fish farm”).
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder of Tao to include the feeding apparatus of Han to ensure proper nutrition for the fish.
Tao also does not disclose as taught by Naess, an arrangement for treatment of dead fish and shellfish (Pg. 1, [0001], lines 2-5: “the invention concerns an outlet basin which separates particulate material and guides this to a first outlet hose, and which separates dead fish and guides these to a second outlet hose”).
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder of Tao to include the arrangement for treating dead fish of Naess to prevent infecting the living fish.
Tao also does not disclose as taught by Egge, an arrangement for distributing the fish 25and shellfish, an arrangement for sorting the fish and shellfish, and an arrangement for slaughtering the fish and shellfish (Pg. 1, [0015], lines 2-4: “Fish swimming upwards will end up at the top of the duct and may be taken from there for control, treatment, sorting, slaughtering, etc.”). 
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder of Tao to include the sorting and slaughtering arrangements of Egge. Doing so would allow for better processing of the fish.
Tao also does not disclose as taught by Robitaille an arrangement for research and development (Pg. 2, [0035], lines 1-4: “photo-coupled data acquisition system 10 which can be used for obtaining information on a sample 11 which can have small marine organisms in a liquid medium for instance”).
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder of Tao to include the arrangement for research and development to enable monitoring of the conditions of the fish.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (CN 1611110 A) in view of Egge (US Pub. 2016/0330943 A1).
Regarding claim 7, Tao as modified discloses the claimed invention except for as taught by Egge, an arrangement for distributing fish and shellfish (Pg. 1, [0018], lines 1-2: “The fish may alternatively or additionally be sorted according to present parameters in the processing duct”).
It would have been obvious before the filing date of the claimed invention to modify the rim of Tao to include the sorting and arrangements of Egge. Doing so would allow for better processing of the fish.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tao (CN 1611110 A) in view of Han (US Pub. 2013/0284105 A1).
Regarding claim 9, Tao as modified discloses the claimed invention except for as taught by Han, a living area for personal (Fig. 1, a convenience facility 160 tourists can use as a waiting room and a lounge). 
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder of Tao to include the living area of Han to provide workers with a place to live.
Regarding claim 11, Tao as modified by Han discloses the claimed invention in addition to as taught by Tao, the framework of the bottom surface is arranged slanted in respect to the extension of the cylinder element and extending towards the cylinder element (Fig. 1, the framework tapers down as it extends towards the bottom of the cylinder).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (CN 1611110 A) in view of Han (US Pub. 2013/0284105 A1), and further in view of Naess (US Pub. 2015/0359206 A1).
Regarding claim 12, Tao as modified by Han discloses the claimed invention except for as taught by Naess, an inlet that is adapted to receive and conduct dead fish and shellfish away (Pg. 1, lines 2-5: “the invention concerns an outlet basin which separates particulate material and guides this to a first outlet hose, and which separates dead fish and guides these to a second outlet hose”).
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder in the floating arrangement of Tao as modified by Han to include the dead fish receiving inlet of Naess to ensure the bio-security of the floating arrangement.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (CN 1611110 A) in view of McPherson (US Pub. 3,691,994).
Regarding claim 13, Tao as modified discloses the claimed invention except for as taught by McPherson, a framework configured to divide the cage in two or more separate compartments for the fish and shellfish (Col. 1, lines 38-41: “a plurality of wire mesh fish cages are provided from mesh large enough to permit the easy passage of water, yet small enough to retain the fish therein”).
It would have been obvious before the filing date of the claimed invention to modify the floating arrangement of Tao to include the divided cages of McPherson to allow for the isolation of different fish.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (CN 1611110 A) in view of Naess (US Pub. 2015/0359206 A1), and further in view of Madsen (US Pub. 2012/0167829 A1).
Regarding claim 14, Tao as modified by Naess discloses the claimed invention except for as taught by Madsen, the arrangement comprises a movable separation that divides each compartment in an upper partition and a lower partition (Pg. 4, [0051], lines 1-8: “if it becomes necessary or desirable to treat the fish with an antimicrobial treatment, anti-parasitic, or the like, the fish pen 100 is moved to a raised position, the nonporous internal walls are deployed, and the second internal wall 182 is swept through the fish pen 100 to isolate the fish. A desired treatment may then be deposited into the isolated portion of water, and after waiting sufficient time, the internal wall portions may be retracted”).
It would have been obvious before the filing date of the claimed invention to modify the floating arrangement of Tao as modified by Naess to include the movable separation of Madsen. Doing so would allow for isolation of areas of the arrangement if needed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (CN 1611110 A) in view of McPherson (US Pub. 3,691,994), and further in view of Madsen (US Pub. 2012/0167829 A1).
Regarding claim 15, Tao as modified by McPherson discloses the claimed invention except for as taught by Madsen, the movable separation is extendable and retractable from the cylinder element towards and away from a rim of the framework (Pg. 4, [0051], lines 1-8: “if it becomes necessary or desirable to treat the fish with an antimicrobial treatment, anti-parasitic, or the like, the fish pen 100 is moved to a raised position, the nonporous internal walls are deployed, and the second internal wall 182 is swept through the fish pen 100 to isolate the fish. A desired treatment may then be deposited into the isolated portion of water, and after waiting sufficient time, the internal wall portions may be retracted”).
It would have been obvious before the filing date of the claimed invention to modify the cylinder of Tao as modified by McPherson to include the retractable, movable separation of Madsen. Doing so would allow for isolation of areas of the arrangement if needed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (CN 1611110 A) in view of Han (US Pub. 2013/0284105 A1), and Naess (US Pub. 2015/0359206 A1), and further in view of Egge (US Pub. 2016/0330943 A1).
Regarding claim 16, Tao as modified by Han and Naess discloses the claimed invention except for as taught by Egge, a means for distributing the fish and shellfish (Pg. 1, [0018], lines 1-2: “The fish may alternatively or additionally be sorted according to present parameters in the processing duct”).
It would have been obvious before the filing date of the claimed invention to modify the upper and lower compartments of Tao as modified by Han and Naess to include the distribution of fish of Egge. Doing so would allow for the separation of fish.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (CN 1611110 A) in view of Maabo (US Pub. 2014/0283754 A1).
Regarding claim 17, Tao as modified discloses the claimed invention except for as taught by Maabo, a cylinder element comprises one or more ballast tanks and means for controllable regulating a ratio between air and water in the tank, wherein the ballast tanks are arranged in a part of the cylinder element configured to be submerged under the surface of the sea (Fig. 1, Stablizing ballasts 10 and 11 and provided at bottom of inlet pipe 3 and outlet pipe 4).
It would have been obvious before the filing date of the claimed invention to modify the floating arrangement of Tao to include the ballast tanks of Maabo. Doing so would allow for control over the buoyancy of the apparatus.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (CN 1611110 A) in view of Gace (US Pub. 2017/0238511 A1).
Regarding claim 18, Tao as modified discloses the claimed invention except for as taught by Gace, the framework comprises wall sections of pipes filled with water (Pg. 3, [0036], lines 1-12: “A rim assembly 112 is disposed around the spar buoy 110. The rim assembly 112 in the exemplary embodiment is formed from a plurality of tubular segments assembled into a polygonal or circular configuration. The rim assembly 112 in the embodiment of Figs. 1A, 1B is disposed generally perpendicular to the spar buoy 110, and is generally in the shape of a regular dodecagon. In some embodiments the buoyancy of the rim assembly 112 is adjustable. For example, the rim assembly 112 in cooperation with the spar buoy 110 may be configured to be filled with air, water, or a combination of air and water, to produce a desired fish pen”)
It would have been obvious before the filing date of the claimed invention to modify the floating arrangement of Tao as modified to include the water filled pipes of Gace. Doing so would further allow for control of buoyancy.
Response to Amendment
Applicant’s arguments with respect to claims 1-21 which were rejected by Robinson have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, the examiner contends that the limitation of “an elongated cylinder element... arranged vertically central, and extending from a top surface to a bottom surface of the arrangement, when the arrangement is in use... wherein the cylinder element is configured with a weight that constitutes a main portion” is disclosed by Tao. Tao has a central cylinder component that extends the length of the apparatus. The limitation of “vertically central” sufficiently limit the structure because coordinate axes can be arbitrarily defined. The limitation of “the cylinder element is configured with a buoyancy that constitutes a main portion of the buoyancy of the floating arrangement” is not explicitly taught by Tao but would be an obvious modification to make because the central pontoon is the means by which the apparatus is able to float.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642